Order entered September 9, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01308-CR

                              GARY LEE CHAPPELL, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1776639-N

                                             ORDER
       Before the Court is the State’s September 6, 2019 motion for an extension of time to file

its brief. The motion is GRANTED, and the brief tendered to the Court along with the motion is

deemed filed as of the date of this order.


                                                      /s/   ADA BROWN
                                                            PRESIDING JUSTICE